United States Court of Appeals
                      For the First Circuit


No. 14-1499

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          DAMIEN GOUSE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                              Before

                       Howard, Chief Judge,
              Torruella and Kayatta, Circuit Judges.


     Steven A. Feldman, with whom Feldman and Feldman was on brief,
for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                         August 21, 2015
            HOWARD, Chief Judge.      Appellant-Defendant Damien Gouse

was serving a state sentence in a Massachusetts prison when the

federal government indicted him in the District of Rhode Island

for, inter alia, being a felon in possession of a firearm, 18

U.S.C. § 922(g)(1) & 924(e).      The government then brought Gouse to

Rhode   Island   to   face   those     charges    but   returned    him     to

Massachusetts    before    the   federal   case   was   resolved.         This

ostensibly violated the anti-shuttling section of the Interstate

Agreement on Detainers ("IAD"); a provision which required the

United States to complete all proceedings against Gouse before

sending him back to Massachusetts. As a result, the district court

dismissed the federal case without prejudice.           The United States

then re-indicted Gouse, which he unsuccessfully moved to dismiss.

Gouse now argues that the IAD violation in the first federal case,

paired with the government's alleged attempt to circumvent the IAD

in the second federal case, required dismissal of all federal

charges against him.      Finding no errors, we affirm.

                                     I.

            On February 8, 2008, the federal government charged Gouse

in the District of Rhode Island with a number of gun and drug

offenses.    ("First Federal Charges")       The state of Rhode Island

also charged Gouse with analogous state offenses.          ("RI Charges")

Neither jurisdiction took Gouse into custody at that time.




                                     -2-
            The following month, the Commonwealth of Massachusetts

charged Gouse with unrelated gun and assault crimes.                ("Mass

Charges")   With the First Federal Charges still pending, Gouse was

convicted of the Mass Charges and, in September 2009, sentenced to

consecutive prison terms of 15-20 years and 2-5 years, to be served

in a Massachusetts state facility.             A federal arrest warrant

respecting the First Federal Charges was forwarded to that prison

and remained on file there through 2013.

            During this incarceration, Gouse requested that Rhode

Island resolve the RI Charges. He was thus moved to a correctional

facility in that state in late 2009 and subsequently arraigned.          A

federal detainer for the First Federal Charges was lodged against

him there, and a federal grand jury soon indicted him.              At his

federal arraignment, the Magistrate Judge informed Gouse that he

would be housed at the Rhode Island state prison.           Gouse did not

object.

            To avoid duplicative prosecutions, Rhode Island dismissed

the RI Charges in January 2010 and transferred Gouse back to

Massachusetts to serve that state's sentence.          The First Federal

Charges   were   still   pending   at    the   time   of   that   transfer.

Accordingly, at a status conference in the federal case in March

2010, Gouse referenced this potential IAD anti-shuttling violation;

i.e., he had been returned to Massachusetts before the federal

claims were resolved.    Out of an abundance of caution, the federal


                                   -3-
government moved to dismiss the matter without prejudice.                Gouse,

however, requested dismissal with prejudice.              The district court

(Smith, C.J., D.R.I.) held a hearing at which it adopted the

government's approach.      Gouse was again returned to Massachusetts

to continue serving his state sentence.

            About one year later, a federal grand jury in Rhode

Island   re-indicted     Gouse    on   the   same   gun   and   drug   charges.

("Second Federal Charges") The government secured Gouse's presence

from Massachusetts for this second federal case through a writ of

habeas corpus ad prosequendum.          During his arraignment, and in a

later-filed motion to dismiss, Gouse argued that the shuttling

violation   from   the    First    Federal    Charges,    coupled      with   the

government's allegedly improper use of a habeas writ in the second

federal case, warranted dismissal of this new indictment.                     The

district court (McConnell, J., D.R.I.) rejected that contention.

            After trial, Gouse was convicted on a federal felon in

possession of a firearm charge (the other counts had previously

been dismissed) and, on March 25, 2014, was sentenced to ten years

in prison to run concurrently with the Massachusetts sentence.                At

the conclusion of those proceedings, the U.S. government returned

Gouse to the Massachusetts prison facility.

            This timely appeal followed.




                                       -4-
                                     II.

           We review a decision on a motion to dismiss under the IAD

for abuse of discretion.      United States v. Kelley, 402 F.3d 39, 41

(1st Cir. 2005). As always, any legal questions implicated by that

conclusion are reviewed de novo and any factual findings for clear

error.   Id.

                                     III.

           To    facilitate    the   transfer   of   prisoners   from   one

jurisdiction to another, the federal government and a majority of

states have consented to the IAD. The provision at issue here, the

"anti-shuttling" section, is triggered when an inmate is imprisoned

in one state (the "sending state"), and another jurisdiction (the

"receiving state") utilizes a detainer to obtain custody of the

individual for proceedings on outstanding charges.         18 U.S.C. App.

2 § 2, Arts. II & IV(a).      The receiving state must then resolve the

claims in the charging document which brought the defendant into

its jurisdiction, before returning the defendant to the sending

state.   Art. IV(e).     The provision was designed to minimize the

disruption to an inmate's full and meaningful participation in the

available rehabilitative programs offered by a sending state.           See

United States v. Currier, 836 F.2d 11, 13-14 (1st Cir. 1987).

           In this case, Gouse alleges a violation of that section

of the IAD.     Though his arguments are somewhat difficult to parse,

three issues percolate to the surface.           First, is whether the


                                     -5-
putative shuttling violation in the first federal case required

dismissal of the second federal proceeding.            Since it did not, our

inquiry then shifts to whether the court abused its discretion in

dismissing the first federal case without prejudice and, whether it

erred in failing to dismiss the second federal indictment.                 We

address each issue in-turn.

                                       i.

             A threshold question in this case is whether an IAD

violation      from   a    federal   case   dismissed    without   prejudice

nonetheless requires the dismissal of a subsequent, identical

proceeding.      Gouse seems to believe that the first violation

required dismissal of the second case since, in his view, the

government was simply attempting "to circumvent the agreement by

re-indicting him for the exact same conduct."

             That perspective, however, contradicts the plain language

of the agreement.         A violation of the anti-shuttling provision of

the IAD generally warrants dismissal with prejudice.               18 U.S.C.

App. 2 § 2, Art. IV(e); see Alabama v. Bozeman, 533 U.S. 146 (2001)

(holding that there is no de minimis exception when a state

violates the IAD). But, the Act explicitly carves out an exception

when the United States is the receiving state.             In such matters,

the court has a choice: the dismissal can be with or without

prejudice.     18 U.S.C. App. 2 § 9(1).       To make that determination,

courts   are    tasked     with   considering:   the    seriousness   of   the


                                      -6-
offenses; the reasons underpinning the violation; and the impact of

a re-prosecution on the administration of both the IAD and justice.

Id.

             For this exception to have any meaning, a violation from

one   case    (where    the    U.S.   is     the    receiving      state)    cannot

automatically require the dismissal of a subsequent proceeding. As

the   government      notes,   finding     otherwise    would      convert     every

dismissal without prejudice into one with prejudice; it would just

be entered in subsequent litigation.               It would, moreover, render

moot the provision of the exception which explicitly calls on

courts to consider whether the government should have a second bite

at the apple.      Gouse's position would thus contravene our duty to

try and give every word or phrase of a law meaning.                 See Duncan v.

Walker, 533 U.S. 167, 174 (2001).

             The legislative history of the exception -- to the extent

relevant given the clarity of the text -- further bolsters this

reading. The United States initially signed on to the IAD in 1970,

An Act to Enact the Interstate Agreement on Detainers into Law,

Pub. L. 91-538, 84 Stat. 1397 (1970), though it did not add this

exception     until    1988,   Interstate       Agreement     on    Detainer    Act

Amendments, Pub. L. 100-690, § 7059, 102 Stat. 4181 (1988).                    This

exception    was   only   adopted     because      Congress   was    increasingly

concerned with cases like United States v. Schrum, 504 F. Supp. 23,

28 (D. Kan. 1980), in which courts were consistently dismissing


                                       -7-
federal     prosecutions     (with       prejudice)      for    de    minimis    IAD

violations.        Congress,       therefore,         sought    to    "remove    the

unnecessarily      harsh     sanction      of     automatic       dismissal     with

prejudice,"     and,    instead,     leave      the    matter   to    the   court's

discretion. 134 Cong. Rec. S17371 (1988). It would be curious (if

not plainly bizarre) for Congress to provide courts with this

discretion    to   address    an   IAD    violation,      while      simultaneously

demanding a subsequent dismissal for the very same error.

             We are confident that a violation of the IAD in one case

dismissed     without    prejudice       does    not     automatically      mandate

dismissal in a subsequent proceeding.             To tackle the remainder of

Gouse's claims then, we evaluate each motion to dismiss.

                                         ii.

             Although Gouse implies that the First Federal Charges

should have been dismissed with, rather than without, prejudice he

fails to provide us with any reasons why.1               Thus, to the extent he

takes issue with the decision on the First Federal Charges, he has

failed to provide sufficient argument and we deem it waived.                    See

United States v. Oladosu, 744 F.3d 36, 39 (1st Cir. 2014) ("Because

the argument is underdeveloped, it is waived.").




     1
       The government concedes that Gouse could not have likely
appealed the dismissal without prejudice at the time the district
court rendered that decision. See United States v. Fermia, 57 F.3d
43, 49 (1st Cir. 1995).

                                         -8-
          Nonetheless, even giving Gouse the benefit of the doubt

and reviewing the first decision on our own accord, we would still

find that the district court did not abuse its discretion in

choosing the "without prejudice" path.   As noted, the IAD provides

a number of factors for courts to consider when making this

determination.   18 U.S.C. App. 2 § 9(1).       We have said that

"[a]ssuming no error of law as to the facts to be considered and no

error of fact, the weight a court gives to the factors is usually

upheld absent a clear error of judgment."   Kelley, 402 F.3d at 42.

          Here, the district court engaged in a reasonable analysis

of the relevant factors which we can quickly address.   First, the

court concluded that the charges related to a "distribution-level

quantity of drugs and a gun that was sufficient to trigger a 924(c)

charge," and thus were extremely serious offenses that "should not

go completely without the potential of prosecution just by virtue

of this technical violation."    Second, the court stated "I just

don't see anything here other than what amounts to a clerical and

administrative mistake."   In other words, the violation was a pure

accident that only required a "without prejudice" dismissal. Given

those two conclusions, the district court reasonably determined

that re-prosecution was both in the interest of the IAD and in the

interest of justice.

          The district court carefully went through the different

factors, weighed the potential of re-prosecution with the harm


                                -9-
caused by the accidental violation, and then rationally concluded

that dismissal without prejudice was proper. In doing so, it acted

well within the bounds of its discretion.         See, e.g., id.; United

States v. McKinney, 395 F.3d 837 (8th Cir. 2005); United States v.

Gezelman, 522 F. Supp. 2d 344 (D. Mass. 2007).        We, quite simply,

can find no reason to question the district court's determination.

                                    iii.

            As for the Second Federal Charges, Gouse contends that in

using a writ of habeas corpus ad prosequendum, the government did

an "end-run" around the IAD.         He relies extensively on United

States v. Mauro, 436 U.S. 340 (1978), to suggest that the mere use

of the writ itself was problematic.          Although his briefing is

murky, Gouse also seems to be saying that this was particularly

egregious because of the prior IAD violation. That is, after being

called out for an IAD anti-shuttling violation, the government

deliberately and, allegedly in bad faith, sought to avoid the

strict requirements of the IAD by utilizing a writ.

            The problem for Gouse, as he actually acknowledges in his

own brief, is that the use of a habeas writ alone is not proscribed

by Mauro.      Instead, all Mauro says is that once the IAD is

implicated,    its   requirements     must   be   followed   even   if   a

jurisdiction attempts to obtain custody of a prisoner by way of a

habeas writ.    Mauro, 436 U.S. at 361-62 (noting that the writ can

constitute a "written request for temporary custody"); United


                                    -10-
States    v.    Pleau,   680 F.3d 1,    5   (1st   Cir.   2012)   (en   banc)

(explaining that in such a circumstance, "the writ had been used as

part of the IAD process.")        To prevail then, Gouse cannot just say

that the government intentionally avoided the IAD through a writ,

or that the initial error somehow enhanced the requirements on the

government such that an unyielding adherence to the letter of the

IAD was required.2        Instead, he must still show that a specific

aspect of the IAD -- for instance, the anti-shuttling provision or

the speedy trial requirement -- was violated.3

               Gouse fails to do so.        Indeed, he does not even point to

a specific rule or requirement that the government allegedly

ignored in this second federal case.               Nor does he explain how a

request under the IAD would have been any different than the path

taken by the government.              In fact, Gouse's counsel was asked

several times at oral argument to explain the precise harm that was

caused by the government's action; he was repeatedly unable to do

so.



      2
       Such an argument is particularly dubious in this case where
the federal government was blameless for the circumstances
surrounding the anti-shuttling violation.
      3
       We do note that there are more difficult questions embedded
in this case; most notably, whether a federal arrest warrant
received by a state prison constitutes a detainer triggering the
IAD and, if so, whether it continues to apply in a case which
follows a proceeding dismissed without prejudice.          As the
government urges, we will instead assume that the IAD applies in
such circumstances (and thus applies in both federal cases here)
without reaching those more difficult questions.

                                       -11-
            Of      course,       Gouse    does    reference     the    anti-shuttling

provision throughout his brief.               To the extent he is again relying

on that section, his claim quite plainly fails for a simple reason:

no   shuttling      violation       occurred       in   the   second    federal   case.

Instead, Gouse was incarcerated in a Massachusetts facility and was

then   moved     to    a    federal       facility      in   Rhode    Island   once   the

indictment for the Second Federal Charges issued. He was housed at

a federal facility through and including his federal sentencing on

March 25, 2014.        It was only at the end of this second federal case

that Gouse was returned to the Massachusetts state facility. As no

violation      of     the   IAD    occurred        (shuttling    or    otherwise),    no

dismissal was necessary.

                                             IV.

            Accordingly, any error that occurred in the first case

was addressed by the court's proper decision to dismiss the matter

without prejudice.           Since the second case was also then handled

without error, we affirm.




                                            -12-